Exhibit 10.17

 

FORM OF VALUE DRIVER INCENTIVE AWARD AGREEMENT

 

This Value Driver Incentive Award Agreement (“Agreement”) entered into as of
[GRANT DATE] (the “Grant Date”), by and between Fluor Corporation, a Delaware
corporation (the “Company”), and you (“Grantee” or “you”) evidences the grant to
Grantee of a Value Driver Incentive Award (“VDI Award”) under the Fluor
Corporation 2017 Performance Incentive Plan (the “Plan”).  Capitalized terms
used in this Agreement and not defined herein have the meaning set forth in the
Plan.

 

Section 1.                                          AWARD SUBJECT TO PLAN

 

Your VDI Award is made subject to all of the terms and conditions of this
Agreement and the Plan, including any terms, rules or determinations made by the
Committee pursuant to its administrative authority under the Plan, and such
further terms as are set forth in the Plan that are applicable to awards
thereunder, including without limitation provisions on adjustment of awards,
non-transferability, satisfaction of tax requirements and compliance with other
laws.

 

Section 2.                                          MEASURE DEFINITIONS

 

Your VDI Award performance criteria are comprised of three measures: Annual
Return on Assets Employed (“ROAE”), Annual New Awards Gross Margin Dollars and
Annual New Awards Gross Margin Percentage (the “Performance Targets”), averaged
over a three-year performance period beginning on January 1, [GRANT YEAR] and
ending on December 31, [END OF THREE-YEAR PERIOD] (“Performance Period”).1 ROAE
is calculated by dividing full year corporate net earnings (excluding after-tax
interest expense) by net assets employed. Net assets employed is defined as
total assets (excluding excess cash and current and non-current marketable
securities) minus current liabilities (excluding non-recourse debt) and is
calculated based on average net assets reported for the previous five quarters. 
New Awards Gross Margin Dollars measures the total amount of project gross
margin that the Company expects to receive as a result of projects awarded
within each year of the Performance Period.  New Awards Gross Margin Percentage
is the total amount of gross margin the Company expects to receive as a result
of projects awarded within each year of the Performance Period as a percentage
of expected revenue from those projects.

 

The Performance Targets may be subject to certain adjustments approved by the
Committee in connection with the grants.

 

Section 3.                                          PERFORMANCE TARGETS AND
VALUE OF AWARD

 

Your VDI Award target amount is communicated in your LTI award letter. This
target amount will be expressed in units2 by dividing the target amount by the
closing price of the Company’s common stock ($XX.XX), par value $.01 per share
(the “Shares”), on [GRANT DATE] (e.g., if your target award amount is $100,000
and the Company’s Share price is $XX.XX on the applicable date, this target
amount will be expressed as X,XXX units).

 

These units will be adjusted based on the Company’s performance for the
Performance Period against the established Performance Targets, which will be
weighted as follows: 30% ROAE, 30% New Awards Gross Margin Dollars and 40% New
Awards Gross Margin Percentage. The Performance Targets relating to new awards
will be measured taking into account any project scope changes or
cancellations.  For [FIRST YEAR], specific performance targets are set forth on
Exhibit A, which may be attached hereto or sent to you separately at a later
date. Specific performance targets for [FOLLOWING YEARS] will be set at the
beginning of the respective year and provided to you thereafter.

 

The units will be further adjusted based on the Company’s three-year3 cumulative
total shareholder return relative to the engineering and construction peers
included in the Company’s compensation peer group on the Grant Date, as further
defined and calculated as set forth on Exhibit B (“Relative TSR”).  In no event
will the final earned units exceed 200% of the target units.

 

Once the units are adjusted for the Company’s performance, the number of units
will not change for this grant.

 

Section 4.                                          RETENTION PERIOD AND PAYOUT

 

The period commencing [GRANT DATE] and ending on [FINAL VESTING DATE IN THREE
YEARS] will be the “Retention Period”. Your VDI Award will vest in full on
[FINAL VESTING DATE IN THREE YEARS] (the “Vesting Date”), subject to the
continued employment

 

--------------------------------------------------------------------------------

1 The performance period may be shorter for officers who are not on the Senior
Management Team.

 

2 Awards may also be payable in cash, in which case no units will be
established.

 

3 This period may be shorter for officers who are not on the Senior Management
Team.

 

1

--------------------------------------------------------------------------------


 

requirements or other exceptions contained in Section 5 below.  Payment of the
VDI Award will be made as soon as practicable after the Vesting Date, except as
provided in Section 5.  The VDI Award will be paid (i.e., settled) in Shares. 
Subject to the provisions of Section 4 and Section 5 hereof, upon the issuance
to Grantee of Shares hereunder, Grantee will also receive additional Shares
equal to the amount of accrued dividends or distributions paid or made by the
Company on a quarterly basis, which dividends or distributions will be deemed to
be reinvested throughout the Performance Period, based on the Shares awarded
under this VDI Award and the performance level earned during the Performance
Period; provided, that any fractional Shares will be rounded up to the nearest
whole share.

 

Section 5.                                          CONTINUED EMPLOYMENT

 

Vesting of the VDI Award is conditioned upon you remaining in the employment of
the Company or its subsidiaries for the Retention Period or satisfying the
exceptions described in this Section 5.  If your employment with the Company or
any of its subsidiaries terminates for any reason other than death, Retirement,
Disability or a Qualifying Termination within two (2) years following a Change
of Control of the Company, each as determined by the Committee in accordance
with the Plan, then as of the date of such termination any unvested VDI Award
shall be forfeited by you.  If your employment with the Company or any of its
subsidiaries terminates during the Retention Period by reason of your death or
Disability, each as determined by the Committee in accordance with the Plan,
then any portion of this VDI Award which has yet to become vested shall vest and
continue to become payable in accordance with its terms on the Vesting Date as
described in section 4.  If prior to the VDI Award becoming vested in full
pursuant to Section 4 hereof, you Retire from the Company and you deliver a
signed long term incentive vesting/forfeiture agreement to the Company in a form
acceptable to the Company (except when such an agreement is prohibited by
governing law as determined by the Company), then any portion of this VDI Award
which has yet to become vested shall continue to vest over the Retention Period
and become payable in accordance with the terms hereof on the Vesting Date as
described in Section 4.  In the event that you incur a Qualifying Termination
within two years after a Change of Control of the Company, the VDI Award will
immediately vest and be paid to you based on actual results for any annual
performance period ending prior to the Change of Control and at target
performance levels for performance periods ending after the Change of Control as
soon as practicable after such termination (provided that such award has not
previously been forfeited pursuant to the provisions of this Agreement.) 
Notwithstanding the foregoing and regardless of reason for termination, under
all circumstances other than your Qualifying Termination within two (2) years
following a Change of Control, any VDI Award held less than one year from the
Grant Date will be forfeited[; provided, however, in the event of your
Retirement, this one-year holding requirement may be waived by the Committee, in
its sole and absolute discretion, and any portion of this VDI Award which has
yet to become vested shall continue to vest as set forth in the preceding
paragraph]4.

 

Nothing in the Plan or this Agreement confers any right of continuing employment
with the Company or its subsidiaries.  Notwithstanding the foregoing, if in the
event of a Change of Control the successor to the Company does not assume this
VDI Award, then any portion of this VDI Award which has yet to become vested and
which has not otherwise been forfeited pursuant to the provisions of this
Section 4 will immediately vest and will be paid based on actual results for any
annual performance period ending prior to the Change of Control and at target
performance levels for performance periods ending after the Change of Control as
soon as practicable following the Change of Control (provided that the VDI Award
has not previously been forfeited pursuant to the provisions of this
Section 5).  Notwithstanding anything to the contrary herein, in the event your
employment is terminated for Cause (as defined herein), regardless of whether
you are retirement eligible, you will forfeit your right to receive any unvested
portion of your VDI Award, unless otherwise prohibited by law.

 

For purposes of this Agreement, “Retirement” shall mean your retirement as
determined in accordance with applicable Company personnel policies and the
Plan. “Disability” and “Change of Control” shall have the meanings given to them
in Appendix B to this Agreement.

 

In connection with a Change of Control, the term “Qualifying Termination” means
your involuntary termination of employment by the Company without Cause.  For
this purpose, “Cause” means your dishonesty, fraud, willful misconduct, breach
of fiduciary duty, conflict of interest, commission of a felony, material
failure or refusal to perform your job duties in accordance with Company
policies, a material violation of Company policy that causes harm to the Company
or its subsidiaries or other wrongful conduct of a similar nature and degree.

 

Section 6.                                          TAX WITHHOLDING

 

Regardless of any action the Company or the Grantee’s employer (the “Employer”)
takes with respect to any or all income tax, social insurance, payroll tax,
payment on account or other tax-related withholding (“Tax-Related Items”), the
Grantee acknowledges and agrees that the ultimate liability for all Tax-Related
Items legally due by the Grantee is and remains the Grantee’s responsibility and
that the Company and/or the Employer (i) make no representations nor
undertakings regarding the treatment of any Tax-Related Items in connection

 

--------------------------------------------------------------------------------

4  May be included for some officers.

 

2

--------------------------------------------------------------------------------


 

with any aspect of this grant of a VDI Award, including the grant and vesting of
the VDI Award, subsequent delivery of the Shares and/or (ii) do not commit to
structure the terms or any aspect of this grant of a VDI Award to reduce or
eliminate the Grantee’s liability for Tax-Related Items. The Grantee will pay
the Company or the Employer any amount of Tax-Related Items that the Company or
the Employer may be required to withhold as a result of the Grantee’s
participation in the Plan or the Grantee’s receipt of a VDI Award that cannot be
satisfied by the means described below. Further, if the Grantee is subject to
tax in more than one jurisdiction, the Grantee acknowledges that the Company
and/or Employer (or former Employer, as applicable) may be required to withhold
or account for Tax-Related Items in more than one jurisdiction. The Company may
refuse to deliver the VDI Award payment if the Grantee fails to comply with the
Grantee’s obligations in connection with the Tax-Related Items.

 

Prior to the taxable or tax withholding event, as applicable, the Grantee will
pay, or make adequate arrangements satisfactory to the Company or to the
Employer (in their sole discretion) to satisfy all Tax-Related Items.  In this
regard, the Grantee authorizes the Company or Employer to withhold all
applicable Tax-Related Items legally payable by the Grantee by (1) withholding
from the VDI Award a number of Shares otherwise deliverable equal to the
Retained Share Amount, as defined below and/or (2) withholding from the
Grantee’s wages or other cash compensation paid by the Company and/or Employer. 
The “Retained Share Amount” means a number of Shares equal to the quotient of
the minimum statutory tax withholding obligation of the Company triggered by the
VDI Award payment on the relevant date, divided by the fair market value of one
Share on the relevant date or as otherwise provided in the Plan.  If the
obligation for Tax-Related Items is satisfied by withholding a number of Shares
as described herein, the Grantee understands that he or she will be deemed to
have been issued the full number of Shares, notwithstanding that a number of
Shares are held back solely for the purpose of paying the Tax-Related Items due
as a result of the settlement of the VDI Award.

 

Grantee acknowledges and understands that Grantee should consult a tax advisor
regarding Grantee’s tax obligations.

 

Section 7.                                          SEVERABILITY

 

In the event that one or more of the provisions of this Agreement are
invalidated for any reason by a court of competent jurisdiction, any provision
so invalidated will be deemed to be separable from the other provisions hereof,
and the remaining provisions hereof will continue to be valid and fully
enforceable.

 

Section 8.                                          DATA PROTECTION

 

THE GRANTEE HEREBY EXPLICITLY AND UNAMBIGUOUSLY CONSENTS TO THE COLLECTION, USE
AND TRANSFER, IN ELECTRONIC OR OTHER FORM, OF THE GRANTEE’S PERSONAL DATA AS
DESCRIBED IN THIS DOCUMENT BY AND AMONG, AS APPLICABLE, THE EMPLOYER, AND THE
COMPANY AND ITS SUBSIDIARIES FOR THE EXCLUSIVE PURPOSE OF IMPLEMENTING,
ADMINISTERING AND MANAGING THE GRANTEE’S PARTICIPATION IN THE PLAN. THE GRANTEE
UNDERSTANDS THAT THE COMPANY, ITS SUBSIDIARIES AND THE EMPLOYER HOLD CERTAIN
PERSONAL INFORMATION ABOUT THE GRANTEE, INCLUDING, BUT NOT LIMITED TO, NAME,
HOME ADDRESS AND TELEPHONE NUMBER, DATE OF BIRTH, SOCIAL SECURITY OR INSURANCE
NUMBER OR OTHER IDENTIFICATION NUMBER, SALARY, NATIONALITY, JOB TITLE, ANY
SHARES OR DIRECTORSHIPS HELD IN THE COMPANY, DETAILS OF ALL OPTIONS OR ANY OTHER
ENTITLEMENT TO SHARES AWARDED, CANCELED, PURCHASED, EXERCISED, VESTED, UNVESTED
OR OUTSTANDING IN THE GRANTEE’S FAVOR FOR THE PURPOSE OF IMPLEMENTING, MANAGING
AND ADMINISTERING THE PLAN (“DATA”).  THE GRANTEE UNDERSTANDS THAT THE DATA
MAY BE TRANSFERRED TO ANY THIRD PARTIES ASSISTING IN THE IMPLEMENTATION,
ADMINISTRATION AND MANAGEMENT OF THE PLAN, THAT THESE RECIPIENTS MAY BE LOCATED
IN THE GRANTEE’S COUNTRY OR ELSEWHERE, INCLUDING OUTSIDE THE EUROPEAN ECONOMIC
AREA, AND THAT THE RECIPIENT COUNTRY MAY HAVE DIFFERENT DATA PRIVACY LAWS AND
PROTECTIONS THAN THE GRANTEE’S COUNTRY. THE GRANTEE UNDERSTANDS THAT HE/SHE
MAY REQUEST A LIST WITH THE NAMES AND ADDRESSES OF ANY POTENTIAL RECIPIENTS OF
THE DATA BY CONTACTING THE LOCAL HUMAN RESOURCES REPRESENTATIVE. THE GRANTEE
AUTHORIZES THE RECIPIENTS TO RECEIVE, POSSESS, USE, RETAIN AND TRANSFER THE
DATA, IN ELECTRONIC OR OTHER FORM, FOR THE PURPOSES OF IMPLEMENTING,
ADMINISTERING AND MANAGING THE GRANTEE’S PARTICIPATION IN THE PLAN, INCLUDING
ANY REQUISITE TRANSFER OF SUCH DATA, AS MAY BE REQUIRED TO A BROKER OR OTHER
THIRD PARTY WITH WHOM THE GRANTEE MAY ELECT TO DEPOSIT SHARES, IF ANY, ACQUIRED
UNDER THE PLAN. THE GRANTEE UNDERSTANDS THAT DATA WILL BE HELD ONLY AS LONG AS
IS NECESSARY TO IMPLEMENT, ADMINISTER AND MANAGE PARTICIPATION IN THE PLAN. THE
GRANTEE UNDERSTANDS THAT HE/SHE MAY, AT ANY TIME, VIEW DATA, REQUEST ADDITIONAL
INFORMATION ABOUT THE STORAGE AND PROCESSING OF THE DATA, REQUIRE ANY NECESSARY
AMENDMENTS TO THE DATA OR REFUSE OR WITHDRAW THE CONSENTS HEREIN, IN ANY CASE
WITHOUT COST, BY CONTACTING THE LOCAL HUMAN RESOURCES REPRESENTATIVE IN WRITING.
THE GRANTEE UNDERSTANDS THAT REFUSING OR WITHDRAWING CONSENT MAY AFFECT THE
GRANTEE’S ABILITY TO PARTICIPATE IN THE PLAN. FOR MORE INFORMATION ON THE
CONSEQUENCES OF REFUSING TO CONSENT OR WITHDRAWING CONSENT, THE GRANTEE
UNDERSTANDS THAT HE/SHE MAY CONTACT THE STOCK PLAN ADMINISTRATOR AT THE COMPANY.

 

3

--------------------------------------------------------------------------------


 

Section 9.                                          ACKNOWLEDGMENT AND WAIVER

 

The Grantee acknowledges and agrees that:

 

(a)                     the Plan is established voluntarily by the Company, it
is discretionary in nature and may be modified, amended, suspended or terminated
by the Company at any time unless otherwise provided in the Plan or this
Agreement;

 

(b)                     the grant of VDI Awards is voluntary and occasional and
does not create any contractual or other right to receive future grants of VDI
Awards, or benefits in lieu of VDI Awards, even if VDI Awards have been granted
repeatedly in the past;

 

(c)                      all decisions with respect to future awards, if any,
will be at the sole discretion of the Company;

 

(d)                     the Grantee’s participation in the Plan will not create
a right to further employment with Employer and will not interfere with the
ability of Employer to terminate the Grantee’s employment relationship and it is
expressly agreed and understood that employment is terminable at the will of
either party, insofar as permitted by law;

 

(e)                      the Grantee is participating voluntarily in the Plan;

 

(f)                       VDI Awards and resulting benefits are an extraordinary
item that does not constitute compensation of any kind for services of any kind
rendered to the Company or the Employer, and are outside the scope of the
Grantee’s employment contract, if any;

 

(g)                      VDI Awards and resulting benefits are not part of
normal or expected compensation or salary for any purposes, including, but not
limited to calculating any severance, resignation, termination, redundancy, end
of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments insofar as permitted by law;

 

(h)                     in the event that the Grantee is not an employee of the
Company, this VDI Award will not be interpreted to form an employment contract
or relationship with the Company, and furthermore, this VDI Award will not be
interpreted to form an employment contract with the Employer or any subsidiary
of the Company;

 

(i)                         in consideration of this VDI Award, no claim or
entitlement to compensation or damages will arise from termination of this grant
or diminution in value of this VDI Award resulting from termination of the
Grantee’s employment by the Company or the Employer (for any reason whatsoever)
and the Grantee irrevocably releases the Company and the Employer from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by accepting the
terms of this Agreement, the Grantee will be deemed irrevocably to have waived
any entitlement to pursue such claim; and

 

(j)                        the Company may impose such other restrictions,
conditions or limitations as it determines appropriate as to the timing and
manner of any re-sales by the Grantee or other subsequent transfers by the
Grantee of any Shares of common stock issued as a result of the vesting of the
VDI Award, including without limitation (i) restrictions under an insider
trading policy, (ii) restrictions designed to delay and/or coordinate the timing
and manner of sales by Grantee and other Share holders and (iii) restrictions as
to the use of a specified brokerage firm for such re-sales or other transfers.

 

Section 10.                                   CONFIDENTIALITY

 

This Agreement and the receipt of any VDI Award hereunder is conditioned upon
Grantee not disclosing this Agreement or said receipt to anyone other than
Grantee’s spouse, financial advisor, senior management of the Company or members
of the Company’s Law, Tax, and Human Resources departments.  If unauthorized
disclosure is made to any other person, this VDI Award will be forfeited. 
Notwithstanding any other provision of this Agreement or any other agreement, if
Grantee makes a confidential disclosure of a Company trade secret to a
government official or an attorney for the purpose of reporting or investigating
a suspected violation of law, or in a court filing under seal, Grantee shall not
be held liable under this Agreement or any other agreement, or under any federal
or state trade secret law for such a disclosure.  Moreover, nothing in this
Agreement or any other agreement shall prevent Grantee from making a
confidential disclosure of any other confidential information to a government
official, to an attorney as necessary to obtain legal advice or in a court
filing under seal.

 

Section 11.                                   GRANT-SPECIFIC TERMS

 

Appendix A contains additional terms and conditions of the Agreement applicable
to Grantees residing outside the United States.  In addition, Appendix A also
contains information and notices regarding exchange control and certain other
issues of which the Grantee should be aware that may arise as a result of
participation in the Plan.  Appendix B contains additional terms in compliance
with Section 409A of the United States Internal Revenue Code.

 

4

--------------------------------------------------------------------------------


 

Section 12.                                   ENFORCEMENT

 

This Agreement will be construed, administered and enforced in accordance with
the laws of the State of Delaware.

 

Section 13.                                   EXECUTION OF AWARD AGREEMENT

 

Please acknowledge your acceptance of the terms of this Agreement by
electronically signing this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first hereinabove written.

 

 

FLUOR CORPORATION

 

 

 

By:

 

 

 

David T. Seaton

 

 

Chairman and Chief Executive Officer

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PERFORMANCE TARGETS

 

[TO BE SENT ANNUALLY]

 

6

--------------------------------------------------------------------------------


 

EXHIBIT B

 

TSR CALCULATION

 

[TO BE ADDED ANNUALLY]

 

7

--------------------------------------------------------------------------------


 

APPENDIX A

 

FLUOR CORPORATION
VDI AWARDS

UNDER THE 2017 PERFORMANCE INCENTIVE PLAN

TERMS FOR NON-U.S. GRANTEES

 

TERMS AND CONDITIONS

 

This Appendix A, which is part of the Agreement, includes additional terms and
conditions of the Agreement that will apply to you if you are a resident in one
of the countries listed below.  Capitalized terms used but not defined herein
will have the same meanings assigned to them in the Plan and the Agreement.

 

NOTIFICATIONS

 

This Appendix A also includes information regarding exchange control and certain
other issues of which you should be aware with respect to your participation in
the Plan.  The information is based on the securities, exchange control and
other laws in effect in the respective countries as of [DATE].  Such laws are
often complex and change frequently.  As a result, the Company strongly
recommends that you not rely on the information in this Appendix A as the only
source of information relating to the consequences of your participation in the
Plan because such information may be out-of-date when your VDI Awards vest.

 

In addition, the information contained herein is general in nature and may not
apply to your particular situation.  As a result, the Company is not in a
position to assure you of any particular result.  You are therefore advised to
seek appropriate professional advice as to how the relevant laws in your country
may apply to your situation.

 

Finally, if you are a citizen or resident of a country other than that in which
you are currently working, the information contained herein may not apply to
you.

 

GRANT-SPECIFIC LANGUAGE

 

Below please find country specific language that applies to Australia, Canada,
Chile, Germany, the Netherlands, Russia, South Africa, Spain and the United
Kingdom.

 

AUSTRALIA

 

Terms and Conditions

 

There are no country-specific provisions.

 

Notifications

 

Exchange Control Information.  Exchange control reporting is required for cash
transactions exceeding A$10,000 and international fund transfers.  The
Australian bank assisting with the transaction will file the report.  If there
is no Australian bank involved in the transfer, Grantee will be required to file
the report.

 

CANADA

 

Terms and Conditions

 

There are no country-specific provisions.

 

Language Consent

 

The following provision applies to residents of Quebec:

 

The parties acknowledge that it is their express wish that the Agreement, as
well as all documents, notices, and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.

 

8

--------------------------------------------------------------------------------


 

Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement à
la présente convention.

 

Notifications

 

There are no country-specific notifications.

 

CHILE
 
Terms and Conditions

 

There are no country-specific provisions.

 

Notifications

 

Securities Law Information.  Neither the Company, the award, nor any Company
shares acquired under the Plan are registered with the Chilean Registry of
Securities or are under the control of the Chilean Superintendence of
Securities.
 
Exchange Control Information.  If exchange control reporting is required , you
will be responsible for filing the report with the Central Bank of Chile.  In
addition, you must also file a report with the Central Bank if, in a given year,
you have kept investments, deposits, or credits abroad in an amount that exceeds
US$5,000,000.
  
Tax Information.  Registration of your investment in Company shares with the
Chilean Internal Revenue Service may result in more favorable tax treatment. 
Please consult your tax advisor for additional details.

 

GERMANY

 

Terms and Conditions

 

There are no country-specific provisions.

 

Notifications

 

Exchange Control Information.  Cross-border payments in excess of EUR12,500 must
be reported monthly to the German Federal Bank.  If Grantee uses a German bank
to transfer a cross-border payment in excess of EUR12,500, the bank will file
the report for you.

 

THE NETHERLANDS

 

Terms and Conditions

 

Insider-Trading Notification.  Grantees should be aware of the Dutch
insider-trading rules, which may impact the sale of Shares acquired upon vesting
of the VDI Award.  In particular, Grantees may be prohibited from effectuating
certain transactions involving Shares if they have inside information about the
Company.  Grantees should consult their personal legal advisor if they are
uncertain whether the insider-trading rules apply to them.  By accepting the
Agreement and participating in the Plan, Grantee acknowledges having read and
understood this notification and acknowledges that it is his or her
responsibility to comply with the Dutch insider-trading rules.

 

Notifications

 

There are no country-specific notifications.

 

9

--------------------------------------------------------------------------------


 

RUSSIA

 

Terms and Conditions

 

Securities Law Information.  Grantee acknowledges that the Agreement, the grant
of VDI Awards, the Plan and all other materials Grantee may receive regarding
participation in the Plan do not constitute advertising or an offering of
securities in Russia.  The issuance of securities pursuant to the Plan has not
and will not be registered in Russia and therefore, the securities described in
any Plan-related documents may not be used for offering or public circulation in
Russia.

 

Grantee further acknowledges that in no event will Shares acquired upon vesting
of the VDI Awards be delivered to Grantee in Russia; all Shares acquired upon
vesting of the VDI Awards will be maintained on Grantee’s behalf in the United
States.

 

Grantee  acknowledges that Grantee is not permitted to sell Shares directly to a
Russian legal entity or resident.

 

Notifications

 

Grantee understands that Grantee is solely liable for all applicable Russian
exchange control requirements (including repatriation requirements applicable to
the proceeds from the sale of Shares).

 

SOUTH AFRICA

 

Terms and Conditions

 

There are no country-specific provisions.

 

Notifications

 

Exchange Control Information.  To participate in the Plan, Grantee understands
that Grantee must comply with exchange control regulations and rulings (the
“Exchange Control Regulations”) in South Africa.

 

For VDI Awards, because no transfer of funds from South Africa is required, no
filing or reporting requirements should apply when the VDI Awards, if any, are
granted or upon settlement of the VDI Awards (in Shares).

 

Because the Exchange Control Regulations change frequently and without notice,
Grantee understands that Grantee should consult a legal advisor to ensure
compliance with current regulations.  Grantee understands that it is Grantee’s
responsibility to comply with South African exchange control laws, and neither
the Company nor Grantee’s Employer will be liable for any fines or penalties
resulting from failure to comply with applicable laws.

 

SPAIN

 

Terms and Conditions

 

There are no country-specific provisions.

 

Notifications

 

No Special Employment or Similar Rights.  Grantee understands that the Company
has unilaterally, gratuitously, and discretionally decided to distribute VDI
Awards under the Plan to individuals who may be employees of the Company or its
subsidiaries throughout the world.  The decision is a temporary decision that is
entered into upon the express assumption and condition that any grant will not
economically or otherwise bind the Company or any of its subsidiaries presently
or in the future, other than as specifically set forth in the Plan and the terms
and conditions of Grantee’s VDI Award.  Consequently, Grantee understands that
any grant is given on the assumption and condition that it will not become a
part of any employment contract (either with the Company or any of its
subsidiaries) and will not be considered a mandatory benefit, salary for any
purpose (including severance compensation) or any other right whatsoever. 
Further, Grantee understands and freely accepts that there is no guarantee that
any benefit whatsoever will arise from any gratuitous and discretionary grant. 
In addition, Grantee understands that this grant would not be made but for the
assumptions and conditions referred to above; thus, Grantee acknowledges and
freely accepts that should any or all of the assumptions be mistaken or should
any of the conditions not be met for any reason, then any grant of awards will
be null and void and the Plan will not have any effect whatsoever.

 

Further, the VDI Award provides a conditional right to Shares and may be
forfeited or affected by Grantee’s termination of employment, as set forth in
the Agreement.  For avoidance of doubt, Grantee’s rights, if any, to the VDI
Awards upon termination of employment will be determined as set forth in the
Agreement, including, without limitation, where (i) Grantee is considered to be
unfairly dismissed without good cause; (ii) Grantee is dismissed for
disciplinary or objective reasons or due to a collective dismissal;
(iii) Grantee terminates service due to a change of

 

10

--------------------------------------------------------------------------------


 

work location, duties or any other employment or contractual condition; or
(iv) Grantee terminates service due to the Company’s or any of its subsidiaries’
unilateral breach of contract.

 

Securities Law Notice.  The VDI Awards granted under the Plan do not qualify as
securities under Spanish regulations.  By the grant of VDI Awards, no “offer of
securities to the public”, as defined under Spanish law, has taken place or will
take place in Spanish territory.  The present document and any other document
relating to the offer of VDI Awards under the Plan has not been nor will it be
registered with the Comisión Nacional del Mercado de Valores (Spanish Securities
Exchange Commission), and it does not constitute a public offering prospectus.

 

Foreign Asset and Account Reporting.  To the extent that Spanish residents hold
rights or assets (e.g., shares of common stock, cash, etc.) in a bank or
brokerage account outside of Spain with a value in excess of €50,000 per type of
right or asset as of December 31 each year, such residents are required to
report information on such rights and assets on their tax return for such year.
Shares of common stock constitute securities  for purposes of this requirement,
but unvested rights are not considered assets or rights for purposes of this
requirement.

 

If applicable, Spanish residents must report the assets or rights on Form 720 by
no later than March 31 following the end of the relevant year. After such assets
or rights are initially reported, the reporting obligation will only apply for
subsequent years if the value of any previously-reported assets or rights
increases by more than €20,000.  Failure to comply with this reporting
requirement may result in penalties.

 

Spanish residents are also required to electronically declare to the Bank of
Spain any securities accounts (including brokerage accounts held abroad), as
well as the securities held in such accounts, if the value of the transactions
for all such accounts during the prior tax year or the balances in such accounts
as of December 31 of the prior tax year exceeds €1,000,000. More frequent
reporting is required if such transaction value or account balance exceeds 
€1,000,000.

 

Spanish residents should consult with their personal tax and legal advisors to
ensure compliance with their personal reporting obligations advisors to ensure
compliance with  their

 

Exchange Control Information.  If you are a Spanish resident and you acquire
shares of common stock upon vesting of the VDI Award, you must declare such
acquisition to the Spanish Dirección General de Comercio e Inversiones (the
“DGCI”), the Bureau for Commerce and Investments, which is a department of the
Ministry of Economy and Competitiveness. Spanish residents must also declare
ownership of any shares of common stock by filing a Form D-6 with the
Directorate of Foreign Transactions each January while such shares are owned. In
addition, the sale of shares of common stock must also be declared on Form D-6
filed with the DGCI in January, unless the sale proceeds exceed the applicable
threshold (currently €1,502,530), in which case, the filing is due within one
month. after the sale. In addition, you may be required to electronically
declare to the Bank of Spain any foreign accounts (including brokerage accounts
held abroad), any foreign instruments (including shares of common stock acquired
under the Plan), and any transactions with non-Spanish residents, depending on
the balances in such accounts together with the value of such instruments as of
December 31 of the relevant year, or the volume of transactions with non-Spanish
residents during the relevant year.

 

UNITED KINGDOM

 

Terms and Conditions

 

UK Rules. The VDI Award is granted under the “UK Rules,” which contain
additional terms and conditions that govern the VDI Award.  Grantees should
review the UK Rules carefully.

 

Notifications

 

There are no country-specific notifications.

 

11

--------------------------------------------------------------------------------


 

APPENDIX B

 

Compliance with Section 409A of the Internal Revenue Code

 

(a)                                 It is intended that the provisions of this
Agreement comply with Section 409A of the U.S. Internal Revenue Code
(“Section 409A”), and all provisions of this Agreement will be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A.

 

(b)                                 Neither Grantee nor any of Grantee’s
creditors or beneficiaries will have the right to subject any deferred
compensation (within the meaning of Section 409A) payable under this Agreement
to any anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment or garnishment.  Except as permitted under Section 409A,
any deferred compensation (within the meaning of Section 409A) payable to
Grantee or for Grantee’s benefit under this Agreement may not be reduced by, or
offset against, any amount owing by Grantee to the Company or any of its
subsidiaries.

 

(c)                                  If, at the time of Grantee’s separation
from service (within the meaning of Section 409A), (i) Grantee is a specified
employee (within the meaning of Section 409A and using the identification
methodology selected by the Company from time to time) and (ii) the Company will
make a good faith determination that an amount payable hereunder constitutes
deferred compensation (within the meaning of Section 409A) the payment of which
is required to be delayed pursuant to the six-month delay rule set forth in
Section 409A in order to avoid taxes or penalties under Section 409A, then the
Company will not pay such amount on the otherwise scheduled payment date
pursuant to Section 4 of this Agreement but will instead pay it, without
interest, on the first business day after such six-month period or, if earlier,
upon the Grantee’s death.

 

(d)                                 Notwithstanding anything to the contrary
contained herein, for the purpose of this Agreement, (i) if the VDI Award has
not previously been forfeited, the VDI Award will vest on a Disability, which
means that the Grantee is considered disabled in accordance with U.S. Treasury
Regulations section 1.409A-3(i)(4), determined as if all permissible provisions
of such regulation were in effect, and (ii) a Change of Control of the Company
is considered to have occurred with respect to the Grantee upon the occurrence
with respect to the Grantee of a change in the ownership or effective control of
the Company or a change in the ownership of a substantial portion of the assets
of the Company, as determined in accordance with U.S. Treasury Regulations
section 1.409A-3(i)(5).

 

(e)                                  Notwithstanding any provision of this
Agreement to the contrary, in light of the uncertainty with respect to the
proper application of Section 409A, the Company reserves the right to make
amendments to this Agreement as the Company deems necessary or desirable to
avoid the imposition of taxes or penalties under Section 409A.  In any case,
Grantee will be solely responsible and liable for the satisfaction of all taxes
and penalties that may be imposed on Grantee or for Grantee’s account in
connection with this Agreement (including, without limitation, any taxes and
penalties under Section 409A), and neither the Company nor any of its
subsidiaries will have any obligation to indemnify or otherwise hold Grantee
harmless from any or all of such taxes or penalties.

 

12

--------------------------------------------------------------------------------